Citation Nr: 0301667	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for left inguinal hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from June 1940 to August 
1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran's 
case is presently ready for appellate review.

The Board further notes that, during the August 2002 travel 
Board hearing, the veteran indicated that his left inguinal 
hernia was asymptomatic, but that he currently had a left 
scrotal hydrocele/varicocele requiring treatment.  
Additionally, the record shows that the veteran had a history 
of varicocele on the left dating back to the early 1940s, per 
a December 1971 VA examination report. The latest VA 
examination in January 2001 included a diagnosis of left 
hydrocele with small intratesticular cyst.  For the 
foregoing, the Board finds that the record raises the issue 
of service connection for left hydrocele and varicocele, to 
include as secondary to the service connected left inguinal 
hernia.  However, since these matters are not currently 
before the Board, they are referred to the RO for action as 
maybe appropriate.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's left inguinal hernia is presently 
asymptomatic.  The veteran's left inguinal hernia has not 
been recurrent, or clinically shown to necessitate a truss or 
belt.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.114, Diagnostic Code 7338 (2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information needed to complete 
a claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been informed of the evidence needed 
to prove the claim on appeal via the January 2000 rating 
decision, the May 2000 statement of the case, and a June 2002 
RO letter.  Specifically, the veteran has been informed of 
the need to present evidence showing that his service-
connected condition has worsened.  He was also scheduled for 
and underwent a VA examination in January 2000.  Furthermore, 
although the veteran has not been given specific information 
with respect to the changes in the law pursuant to the VCAA, 
via the June 2002 RO letter he was provided information as to 
the evidence needed to establish his claim and as to the VA's 
current duties to assist him in obtaining such evidence.  
Under these circumstances, the notification requirement has 
been satisfied, and the Board will not remand the case to the 
RO for further development, as it would be of no value to the 
veteran.  The veteran has not been prejudiced by this action.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992)).

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all known and available relevant medical records, 
including the service medical records and additional VA 
examination in January 2000 have been obtained and associated 
with the claims file.  Furthermore, the appellant was given 
the opportunity to present testimony at a personal hearing 
before the undersigned member of the Board in August 2002.  
Following the June 2002 RO letter notifying him of the 
evidence needed to substantiate his claim and the VA's 
current duty to assist claimants, the veteran submitted 
various government records and private medical records, 
including records from Drs. Vargas and Cardona-Doble, but he 
has not identified any additional evidence relevant to the 
claim, including any evidence for which he would require VA's 
assistance.  Therefore, the duty to assist requirement has 
been satisfied as well.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

In this case, in a March 1946 rating decision, the veteran 
was granted service connection and was assigned a 0 percent 
evaluation for left inguinal hernia, effective August 1945.  
The veteran's disability is currently rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338.  In 
this respect, this Code was not amended by the changes to the 
schedular criteria for evaluating diseases of the digestive 
system that became effective in July 2001.  Such changes only 
addressed disabilities of the liver.  At present, the veteran 
is seeking an increased rating for his left inguinal hernia 
in excess of 0 percent.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

Under Diagnostic Code 7338 a noncompensable rating is 
assigned when an inguinal hernia is not operated, but 
remediable; and when the hernia is small, reducible, or 
without true hernia protrusion. A 10 percent rating is 
assigned for postoperative residuals of a hernia that is 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent rating is warranted for small 
postoperative recurrent hernia, or an unoperated irremediable 
hernia, which is not well supported by a truss or is not 
readily reducible.  Where there is a large postoperative 
recurrent hernia that is considered inoperable, which is not 
well supported under ordinary conditions and not readily 
reducible, a 60 percent evaluation will be assigned.  See 38 
C.F.R. § 4.114, Diagnostic Code 7338.

In this case, the evidence includes a January 2000 VA 
examination report, which reflects the veteran, had history 
of a mass in the left testicle on August 3, 1945, which was 
never operated or treated.  He had been given a diagnosis of 
hydrocele.  He also was noted to have a ventral hernia, 
incisional bulging, status post hiatal hernia repair 8 years 
prior.  No recurrent inguinal hernia was noted.  The 
veteran's diagnoses included left hydrocele with small 
intratesticular cyst, right varicocele, incisional bulging 
hernia in the epigastrium, status post hiatal herniorrhaphy, 
non-insulin dependent diabetes and stomach ulcer.

During the August 2002 travel Board hearing, the veteran 
testified that he presently does not have a hernia or any 
problems with his left inguinal hernia, but that was seeking 
treatment for a left scrotal hydrocele/varicocele.  At this 
time, he submitted records dated August 2002 from Drs. Vargas 
and Cardona-Doble diagnosing with veteran with left 
hydrocele, but not varicocele, as well as a September 1969 
record from the U.S. Civil Service Commission noting a left 
varicocele, asymptomatic.

Upon a review of the evidence, the Board finds that the 
evidence does not demonstrate that the left inguinal hernia 
is recurrent, as required for a 10 percent rating under 
Diagnostic Code 7338.  Simply put, there is no competent 
evidence of any current inguinal hernia.  Further, no 
clinical evidence has been presented showing that the veteran 
needs a truss or a belt to support any current hernia.  As 
such, an increased evaluation is not warranted as the 
disability picture does not approximate the criteria for a 
higher rating under Diagnostic Code 7338.  38 C.F.R. § 4.7.  
For the foregoing reasons, the preponderance of the evidence 
is against the award of an increased (compensable) disability 
evaluation for the veteran's left inguinal hernia, and the 
claim is denied.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, the evidence has not shown nor 
the veteran has contended that his left inguinal hernia 
causes marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or that he 
is in need for frequent periods of hospitalizations, or that 
his inguinal hernia has otherwise rendered impracticable the 
application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  To the extent that the 
claimant may experience functional impairment due to the 
service-connected disability addressed here, the Board finds 
that such impairment is contemplated in the currently 
assigned rating. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis than that indicated above.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) disability evaluation for a left 
inguinal hernia is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

